UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7437



MARK ANTHONY CUNNINGHAM,

                                           Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-2219-S)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Anthony Cunningham, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Anthony Cunningham, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).     An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.    28 U.S.C. § 2253(c)(1) (2000).         When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”    Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).          We have reviewed the record and

conclude   for   the   reasons   stated   by   the   district    court   that

Cunningham has not made the requisite showing.          See Cunningham v.

Stouffer, No. CA-02-2219-S (D. Md. Sept. 12, 2002).             Accordingly,

we deny a certificate of appealability and dismiss the appeal.            We

also deny Cunningham’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions




                                    2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3